Citation Nr: 0500226	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for tuberculosis.  

4.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Washington, 
District of Columbia, Regional Office (RO).

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge in October 2004; a transcript of that 
hearing has been associated with the claims folder.

The issues of entitlement to service connection for 
hypertension, diabetes mellitus, and peripheral neuropathy 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will provide notification 
if further action is required on the part of the appellant.


FINDINGS OF FACT

1.  The veteran had positive PPD (purified protein 
derivative) test and was placed on INH (isoniazid) daily for 
one year while on active duty; follow-up chest X-ray during 
that time was normal, and there is no diagnosis of active 
tuberculosis recorded in the service medical records.

2.  The positive PPD and the prophylactic INH therapy do not 
constitute evidence of past or present active tuberculosis; 
such was not diagnosed during or within the first three years 
after service, or at any time thereafter.

3.  There is no indication of any currently manifested 
clinical disability etiologically related to the positive PPD 
test in service and post service.

4.  A positive purified protein derivative test alone does 
not constitute a disability for which VA compensation 
benefits may be awarded.  It has not been shown, by competent 
evidence, that appellant has tuberculosis.  


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by active 
military service, nor may active tuberculosis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Prior to the appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, and 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  


Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the provisions of VCAA prior to 
the unfavorable adjudication.  

In the May 2002 letter, provided to the veteran, the veteran 
was on notice of the evidence needed to substantiate his 
claims of service connection.  He was informed to submit 
evidence that the claimed disabilities were incurred in 
service or aggravated by service and continuous treatment 
since separation from service. 

In the May 2003 statement of the case, the RO provided the 
veteran the complete text of 38 C.F.R. § 3.159, implementing 
38 U.S.C.A. §§ 5103 and 5103A.  This put the veteran on 
notice that VA would obtain VA records and other records he 
identified, that he should provide any evidence in his 
possession that pertained to the claims, and that he had 60 
days to respond to the request for information or evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 60 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claims, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.

Entitlement to service connection
for tuberculosis

Factual Background

The veteran's service medical records indicate that he 
exhibited a positive purified protein derivative of 
tuberculin (PPD) test and no signs or symptoms of active 
tuberculosis in December 1969.  The veteran was placed on a 
twelve-month prophylactic course of Isoniazid (INH).  The 
veteran was to received chest X-rays every for four-months 
for one-year, then yearly.  At his June 1970 physical 
examination for service separation, the veteran's chest X-ray 
was negative.  The veteran was not diagnosed with pulmonary 
tuberculosis or any other tubercular disorder nor was such 
pathology otherwise clinically indicated during service.

VA treatment records dated in March 2002 show that the 
veteran exhibited positive PPD with no signs or symptoms of 
active tuberculosis.  He was placed on a nine-month 
prophylactic course of INH.  Treatment records dated in 
January 2003 show that the veteran completed the treatment.  
The veteran was not diagnosed with pulmonary tuberculosis or 
any other tubercular disorder.  

During his hearing before the undersigned, the veteran 
testified that he had not been diagnosed with tuberculosis 
but in fact had received positive PPD results.  He had no 
signs or symptoms related to a tubercular disorder.  

Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Presumptive service connection is provided for tuberculosis, 
which becomes manifest to a compensable degree within three 
years from the date of separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Pulmonary tuberculosis must be established by 
competent medical evidence and X-ray examination within three 
years of the veteran's service.  38 C.F.R. §§ 3.307(a)(3), 
3.371(a), 3.374(c) (2004).

The veteran contends that he is entitled to compensation 
benefits for the positive PPD test because that result is 
documented in his service medical records and post service.  
However, it is not sufficient, however, to show that the skin 
test was positive for tuberculosis in service and post 
service; service connection cannot be granted in the absence 
of medical evidence showing that he currently has, or has 
chronic residuals of, tuberculosis.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (service connection 
requires medical evidence showing that the veteran has the 
claimed disability).

The Board has reviewed the probative evidence of record 
including the veteran's hearing testimony on appeal.  While 
he did exhibit a positive PPD test during active service and 
post service, the veteran was not diagnosed with or otherwise 
shown to have pulmonary tuberculosis or other tubercular 
disease during active service or at any time thereafter.  In 
the absence of evidence of current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

With regard to the claimed positive PPD test results, the 
Board initially notes that a positive PPD test is not itself 
a disability, rather it is a finding on a laboratory 
tuberculin test used in exploring a possible diagnosis of 
tuberculosis; purified protein derivative examination is used 
to test for exposure to Mycobacterium tuberculosis.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1687, 1756 (28th ed. 
1994).

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the United 
States Court of Appeals for Veterans Claims (Court) held 
that, pursuant to the regulatory provisions of 38 C.F.R. §§ 
3.371 and 3.374, VA may not grant service connection for 
pulmonary tuberculosis unless a claimant submits VA or 
service physician diagnoses thereof, or submits the diagnoses 
of a private physician supported by clinical, X-ray, or 
laboratory studies or evidence of hospital treatment.  Here, 
the service records show no diagnosis of active pulmonary 
tuberculosis, and there are no records of diagnosis, 
treatment, positive X-rays, or laboratory studies that 
indicate the veteran had active pulmonary tuberculosis within 
three years of separation.  Moreover, post service records 
show no diagnosis of active pulmonary tuberculosis, and there 
are no records of diagnosis, treatment, positive X-rays, or 
laboratory studies that indicate the veteran had active 
pulmonary tuberculosis.  Accordingly, the benefit sought on 
appeal is denied.

In the instant case, the evidentiary record indicates that 
appellant has not been diagnosed or treated for tuberculosis; 
and his hearing testimony concedes that he does not have 
tuberculosis.  Rather, the evidentiary record indicates that 
he merely tested positive for exposure to bacteria that may 
cause tuberculosis and was reportedly treated with INH 
apparently prophylactically to prevent tuberculosis, since he 
admitted that he did not have tuberculosis.  

Since a positive PPD test is a laboratory finding, not a 
"disability", and tuberculosis as a disease entity has not 
been clinically shown, service connection for tuberculosis is 
not warranted.  In the absence of diagnosis of active 
tuberculosis at any time, service connection is not 
warranted.  The preponderance of the evidence is against the 
claim for service connection for tuberculosis. Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application in the 
instant case.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for tuberculosis is denied.  


REMAND

The veteran is seeking service connection for diabetes 
mellitus, Type II, due to exposure to herbicides during the 
Vietnam War.

The veteran's service records reflect service in the Republic 
of Vietnam.  Type II diabetes mellitus/adult-onset diabetes 
is a disease specified as presumptive to herbicide-exposed 
veterans.  A veteran who served on active duty in the 
Republic of Vietnam during the Vietnam era is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  

VA treatment records dated from 2000 to 2003 document the 
diagnoses and treatment for diabetes mellitus.  The type is 
not specified.  

The record reflects that the RO denied service connection for 
diabetes mellitus based on the results of a VA endocrinology 
examination conducted January 21, 2003.  Accordingly, the 
examination revealed no evidence to support a diagnosis of 
diabetes mellitus.  The glucose levels were normal.  

Following a review of the record, the Board finds that the 
January 2003 VA examination report is not of record.  
Therefore, further action by the RO is required to secure all 
relevant VA medical records.

Additionally, a contemporaneous and thorough VA examination 
and medical opinion would assist the Board in clarifying the 
existence and nature of the veteran's diabetes mellitus and 
would be instructive with regard to the appropriate 
disposition of the issue under appellate review.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

With regard to the hypertension, the veteran testified at a 
hearing before the undersigned that he has long received 
treatment for hypertension, with medication provided.  He 
indicated it had started in service.  This does not appear to 
be confirmed in the service medical records on file.  He also 
indicated, however, that he had been treated for years at VA 
facilities for hypertension.  Facilities listed were in Los 
Angeles and in East Orange, New Jersey.  Treatment was said 
to have started shortly after separation from service.

It does not appear that records have been requested from the 
period immediately after service.  The appellant will be 
contacted to provide approximate dates of VA treatment and 
the locations of that treatment so that information 
sufficient to request records is on file.

Finally, with respect to another matter, it does not appear 
from the record that VA has afforded appellant appropriate VA 
examinations with adequate medical opinions rendered as to 
the etiology of appellant's peripheral neuropathy.  In light 
of the above development for diabetes mellitus, the Board 
finds that an adequate medical opinion regarding the etiology 
of appellant's claimed disability is deemed warranted for the 
Board to equitably decide the appellate issue, and should 
therefore be obtained.

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to obtain 
copies of all VA medical records 
pertinent to the issues on appeal, to 
include outpatient clinical examination 
reports dated January 2003.  
Specifically, the appellant should be 
contacted to provide approximate dates of 
treatment and facilities wherein that 
treatment was rendered.  Specifically, he 
should be asked to provide information 
concerning the reported treatment for 
hypertension in Los Angeles and in East 
Orange.  He should provide approximate 
dates of treatment at the facilities 
noted.  If there is other post-service 
treatment for hypertension, that should 
be set out as well.  The RO should then 
attempt to obtain medical and 
administrative records as are available.  
If no records are obtained, documentation 
as to the attempts made should be set 
forth.

2.  Appellant should be afforded a VA 
endocrinology examination to determine 
the existence, type, and presence of 
diabetes mellitus.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner is asked to 
render an opinion as to the following:

Does the veteran have diabetes mellitus?  
If so, what type, (Type I or II)?  If 
diabetes is not demonstrated, that too 
should be set forth.

A complete rationale should be given for 
any opinion and conclusion expressed.  
Additionally, the examiner should 
identify those facts determined to be 
clinically significant and relied upon as 
the basis for the expressed opinion.

3.  With respect to the issue of service 
connection for peripheral neuropathy, the 
RO should arrange appropriate 
examination, such as a neurological 
examination, to determine the presence 
and etiology of said disability.  

The examiner should review the entire 
claims folders, examine appellant, and 
render an opinion, with degree of 
probability expressed in terms of is it 
at least as likely as not, as to the 
approximate date of onset of said 
disability.  The examiner should opine as 
to whether any peripheral neuropathy was 
causally or etiologically related to 
Agent Orange versus other causes, i.e. 
diabetes mellitus.  If neuropathy is not 
shown, that should be set forth in the 
claims folder.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

4.  The RO should review any additional 
evidence and readjudicate the appellate 
issues of entitlement to service 
connection for diabetes mellitus and 
peripheral neuropathy under all 
appropriate legal theories, with 
consideration of applicable court 
precedents and statutory and regulatory 
provisions.  

If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board for further 
appellate consideration. The Board intimates no opinion as to 
the ultimate outcome of this appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


